     Case 2:20-cv-04086-CJC-JPR Document 9 Filed 07/14/20 Page 1 of 4 Page ID #:38



 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10
      TRAYSHAWN McGRUDER,              )   Case Nos. CV 20-3467-CJC (JPR)
11                                     )             CV 20-4086-CJC (JPR)
                         Plaintiff,    )
12                                     )
                    v.                 )
13                                     )   ORDER DISMISSING ACTIONS WITH
      SHERIFF ALEX VILLANUEVA,         )   PREJUDICE FOR FAILURE TO
14                                     )   PROSECUTE
                         Defendant.    )
15                                     )
                                       )
16
      TRAYSHAWN McGRUDER,         )
17                                )
                     Plaintiff,   )
18                                )
                  v.              )
19                                )
      COUNTY OF LOS ANGELES,      )
20                                )
                     Defendant.   )
21                                )
          Plaintiff has two civil-rights actions pending in this
22
     District.    But he is a profligate litigant, and several past
23
     lawsuits he filed were dismissed for failure to prosecute when he
24
     neglected to timely inform the Court of an address change.            The
25
     Court has repeatedly warned him that failing to timely inform it
26
     and opposing counsel of address changes may result in his
27
     lawsuits being dismissed.        See, e.g., McGruder v. Cnty. of L.A.,
28

                                            1
     Case 2:20-cv-04086-CJC-JPR Document 9 Filed 07/14/20 Page 2 of 4 Page ID #:39



 1 No. CV 17-7024-CJC (JPR) (C.D. Cal. Sept. 18, 2019), ECF No. 77;
 2 McGruder v. Cnty. of L.A., No. CV 17-5408-CJC (JPR) (C.D. Cal.
 3 Dec. 30, 2019), ECF No. 138 (dismissing action for failure to
 4 prosecute, including failing to keep Court and opposing counsel
 5 informed of address changes).
 6         On June 11, 2020, the Court attempted to serve an order on
 7 Plaintiff in one of his closed cases, but on June 22 it was
 8 returned as undeliverable, with the notation that he had been
 9 released from jail.        McGruder v. Cnty. of L.A., No. CV 17-5408-
10 CJC (JPR) (C.D. Cal. June 22, 2020), ECF No. 152.             Indeed, the
11 Court’s review of the Los Angeles County Sheriff’s Department’s
12 Inmate Information Center website shows that Plaintiff was
13 released on June 15, 2020.         See LASD Inmate Search,
14 http://app5.lasd.org/iic/ajis_search.cfm (search using
15 Plaintiff’s first and last name) (last visited July 13, 2020).
16 More than four weeks later, he has not filed a change of address
17 in any of his cases, open or closed.
18         Meanwhile, on June 3, 2020, the Court ordered Plaintiff in
19 both of the above-captioned cases to supplement his request for
20 in forma pauperis status, warning him that if he did not his
21 lawsuits would likely be dismissed.          Those orders were not
22 returned in the mail, so Plaintiff presumably received them.               But
23 he has not responded to them or asked for an extension of time to
24 do so.
25         Local Rule 41-6 provides that
26         [a] party proceeding pro se shall keep the Court . . .
27         apprised of such party’s current address . . . . If mail
28         directed by the Clerk to a pro se plaintiff’s address of

                                          2
     Case 2:20-cv-04086-CJC-JPR Document 9 Filed 07/14/20 Page 3 of 4 Page ID #:40



 1         record is returned undelivered by the Postal Service, and
 2         if, within fifteen (15) days of the service date, such
 3         plaintiff fails to notify, in writing, the Court and
 4         opposing parties of said plaintiff’s current address, the
 5         Court may dismiss the action with or without prejudice
 6         for want of prosecution.
 7         Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (per
 8 curiam), examined when it is appropriate to dismiss a plaintiff’s
 9 lawsuit for failure to prosecute.          See also Link v. Wabash R.R.,
10 370 U.S. 626, 629–30 (1962) (“The power to invoke [dismissal] is
11 necessary in order to prevent undue delays in the disposition of
12 pending cases and to avoid congestion in the calendars of the
13 District Courts.”).
14         In deciding whether to dismiss a lawsuit for failure to
15 prosecute, a court must consider “(1) the public’s interest in
16 expeditious resolution of litigation; (2) the court’s need to
17 manage its docket; (3) the risk of prejudice to the defendants;
18 (4) the public policy favoring disposition of cases on their
19 merits[;] and (5) the availability of less drastic sanctions.”
20 Carey, 856 F.2d at 1440 (citation omitted).            Unreasonable delay
21 creates a rebuttable presumption of prejudice to the defendant
22 that can be overcome only with an affirmative showing of just
23 cause by the plaintiff.        In re Eisen, 31 F.3d 1447, 1452-53 (9th
24 Cir. 1994).
25         Here, the first, second, third, and fifth Carey factors
26 militate in favor of dismissal.          In particular, by failing to
27 file a change of address, Plaintiff has rendered the Court unable
28 to communicate with him.        He has not rebutted the presumption of

                                          3
     Case 2:20-cv-04086-CJC-JPR Document 9 Filed 07/14/20 Page 4 of 4 Page ID #:41



 1 prejudice to Defendants, and no less drastic sanction is
 2 available because he has repeatedly been warned of the need to
 3 timely file address changes and yet persists in not doing so.
 4 See Scott v. Belmares, 328 F. App’x 538, 539 (9th Cir. 2009)
 5 (affirming dismissal of civil-rights lawsuit in part because pro
 6 se plaintiff failed to keep court apprised of change of address
 7 under Local Rule 41-6).        Although the fourth Carey factor weighs
 8 against dismissal — as it always does — together the other
 9 factors outweigh the public’s interest in disposing of these
10 cases on their merits.        And because Plaintiff has previously
11 failed to prosecute numerous lawsuits and has not complied with a
12 recent court order in each of these cases, dismissal should be
13 with prejudice.       See Amina v. WMC Mortg. Corp., 554 F. App’x 555,
14 555 (9th Cir. 2014) (upholding dismissal of action with prejudice
15 for failure to prosecute when plaintiffs “repeated[ly]” didn’t
16 comply with obligations in prosecuting case despite being warned
17 that if they did not it might be dismissed).            The Court has no
18 basis to believe that if these lawsuits are allowed to continue,
19 Plaintiff will suddenly start complying with his obligations in
20 prosecuting them.
21         It therefore is ORDERED that these actions are dismissed
22 with prejudice for failure to prosecute.
23         LET JUDGMENTS BE ENTERED ACCORDINGLY.
                                        RDINGLY.
24
              July 14, 2020
     DATED: ______________                ___________________________
                                            ________
                                                   _______
                                                         ____
25                                        CORMAC
                                            RMAC J. CARNEY
                                                         Y
                                          U.S. DISTRICT JUDGE
26 Presented by:
27 __________________________
     Jean P. Rosenbluth
28 U.S. Magistrate Judge

                                          4
